     Case 8:19-cr-00061-JVS Document 609 Filed 07/30/21 Page 1 of 9 Page ID #:11107




 1   Michael J. Avenatti (Pro Se)
 2   H. Dean Steward, SBN 85317
     17 Corporate Plaza, Suite 254
 3   Newport Beach, California 92660
     Tel (949) 481-4900
 4   Fax (949) 706-9994
 5   Advisory Counsel for Defendant
     MICHAEL JOHN AVENATTI
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                   SA CR No. 19-061-JVS
11               Plaintiff,                      DEFENDANT’S SUBMISSION
                                                 REGARDING GOVERNMENT’S
12                      v.                       FAILURE TO PRODUCE STATEMENTS
                                                 OF MS. JUDY REGNIER AND REQUEST
13   MICHAEL JOHN AVENATTI,                      FOR AN EVIDENTIARY HEARING
                                                 PURSUANT TO CAMPBELL V. UNITED
14               Defendant.                      STATES, 365 U.S. 85 (1961) AND ITS
                                                 PROGENY
15
16
17
           Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
18
     advisory counsel of record, H. Dean Steward, hereby files this submission regarding the
19
     government’s failure to produce statements of Ms. Judy Regnier in violation of the
20
     Jencks Act and Rule 26.2. Mr. Avenatti respectfully requests an immediate evidentiary
21
     hearing be held on the subject.
22
23
      Dated: July 30, 2021                    Respectfully submitted,
24
                                              /s/ Michael J. Avenatti
25
                                              Defendant
26                                            MICHAEL JOHN AVENATTI
27
28
     Case 8:19-cr-00061-JVS Document 609 Filed 07/30/21 Page 2 of 9 Page ID #:11108




 1      I.      INTRODUCTION
 2           On January 25, 2021, the Court issued an Order continuing Mr. Avenatti’s jury
 3   trial from February 23, 2021 until July 13, 2021. [Dkt. 407]. In that same Order, the
 4   Court indicated that the “Deadline to Disclose Jencks Act Materials and Witness
 5   Statements” was set for June 14, 2021. [Dkt. 407, p. 3].
 6           Since this time, Mr. Avenatti has made repeated requests that the government be
 7   required to comply with its obligations under the Jencks Act and Rule 26.2. [Dkt. 511
 8   (Defendant’s Status Report for June 28, 2021 Status Conference), 535 (Defendant’s Trial
 9   Brief), 561 (Motion for Disclosure of Jencks Act / 26.2 Materials)]. During trial, in
10   response to Mr. Avenatti again raising the issue, the Court instructed Mr. Avenatti: “The
11   Government’s under an ongoing obligation with respect to each witness to provide any
12   Jencks material that has not been provided by the time the witness finishes his direct.
13   There’s no need to make that request every time, Mr. Avenatti.” See, e.g., Trial Tr.
14   (7/21/21, Vol. 2) 5.
15           On July 28, 2021, the government completed its direct examination of Ms.
16   Regnier, which started on July 27, touched on over 75 exhibits and lasted approximately
17   6 hours and 22 minutes. During this examination, which was significantly longer and
18   more detailed than any other government witness called thus far in the trial, it became
19   clear that Ms. Regnier was a key, if not the key, government witness. On July 28, 2021,
20   Mr. Avenatti began his cross-examination of Ms. Regnier.
21           On July 29, 2021, through cross examination, it was revealed that Ms. Regnier
22   exchanged text message correspondence with government agents during the pendency of
23   this case, beginning in 2019:
24
25
             Q: Did you have occasion to send any text messages to any agents or
             Assistant U.S. Attorneys?
26           A: I may have.
27           Q: You have a recollection of perhaps doing so? That’s just a yes-or-
             no question.
28
                                                  2
     Case 8:19-cr-00061-JVS Document 609 Filed 07/30/21 Page 3 of 9 Page ID #:11109




 1
           A: I believe I did, yes.
           Q: Can you estimate how many text messages you sent? Just a number.
 2         A: No.
 3         ….
           Q: When do you recall texting with Mr. [Karlous]?
 4         A: It was back shortly after all of this started.
 5         Q: So in 2019?
           A: 2019.
 6         Q: It was after you were interviewed by Mr. [Karlous] and Mr. Sagel on
 7         March 25, right?
           A: Yes, it was.
 8
 9            See, e.g., Trial Tr. (7/29/21, Vol. 1(rough) 1) p. 65-67.
           Later, Ms. Regnier testified that she does not think she has access to the text
10
     messages any longer and she had “texted with Ramon [Karlous], and I don’t remember
11
     the names of other people. See, e.g., Trial Tr. (7/29/21, Vol. 1 (rough)) p. 66-67.
12
           At the lunch break, while he was still in the middle of his cross-examination, Mr.
13
     Avenatti raised the fact that he had not been provided all of the text messages as required
14
     under the Jencks Act and Rule 26.2. See, e.g., Trial Tr. (7/29/21, Vol. 1 (rough)) p. 101-
15
     103.The Court then ordered the government to provide the Court with an explanation.
16
     See, e.g., Trial Tr. (7/29/21, Vol. 1 (rough)) p. 102.
17
           Upon returning from lunch, Mr. Sagel represented to the Court, “Any and all text
18
     messages that we’ve received from Ms. Regnier or any other witness that would apply
19
     under Jencks, that we’re aware of, have been disclosed.” See, e.g., Trial Tr. (7/29/21,
20
     Vol. 2) p. 5. The government indicated, “[t]he only ones we have are text messages that
21
     are with an agent with week saying, ‘I’m here, I’m parking, I’m coming up,’ stuff like
22
     that. Nothing have to do with her testimony. Based on everything that’s in the
23
     government’s possession, we’ve turned them over to the defendant’s There’s nothing
24
     more.” See, e.g., Trial Tr. (7/29/21, Vol. 2) p. 5.
25
26
27   1
      As of the time of this filing, the final transcript was not yet available. Therefore, the
28   defendant has relied on the rough draft of the transcript.
                                                     3
     Case 8:19-cr-00061-JVS Document 609 Filed 07/30/21 Page 4 of 9 Page ID #:11110




 1            After the completion of the court day, on July 29, 2021 at 4:44 p.m., advisory
 2   counsel contacted the government on behalf of Mr. Avenatti and requested that Mr.
 3   Sagel and Mr. Wyman provide the bates stamp numbers for any text messages that came
 4   from Ms. Regnier, were directed to any member of the investigative or prosecution team,
 5   and were produced by the government in this case. In this email, Mr. Steward
 6   specifically requested, “Please immediately provide the Bates stamp numbers for any
 7   text messages that came from Ms. Regnier, were directed to any member of the
 8   investigative or prosecution team, and were produced by the government in this case. If
 9   any such messages were deleted or destroyed, please provide the details.” Mr. Steward
10   did so because Mr. Avenatti and Mr. Steward are not aware of any text messages fitting
11   this description having been produced. As of this filing, the government has not
12   provided any response.
13            Based upon the foregoing facts and the law cited below, Mr. Avenatti respectfully
14   requests that this Court hold an immediate evidentiary hearing regarding the Regnier text
15   messages that the government has failed to produce to the defendant despite Mr.
16   Avenatti’s consistent requests. To be clear, the defendant is unaware of any text
17   messages between Ms. Regnier and the government agents/prosecutors ever having
18   been produced.
19
        II.      ARGUMENT
20
              The Supreme Court’s holding in Jencks v. United States, 353 U.S. 657 (1957), 18
21
     U.S.C. § 3500 (the “Jencks Act”), and Fed.R.Crim.P. 26.2 are all clear as to the
22
     requirement of production of witness statements immediately after a government witness
23   testifies. Equally clear are the consequences for non-compliance – striking a witness’s
24   testimony and/or ordering a mistrial. The Jencks Act requires the government to
25   produce all statements “which relate to the subject matter as to which the witness [will]
26   testif[y].” 18 U.S.C. § 3500(b). Importantly, “the statement need relate only generally
27   to the events and activities testified to by the witness to come within [the] sweep” of 18
28   U.S.C. § 3500. United States v. Bibbero, 749 F.2d 581, 585 (9th Cir. 1984)(emphasis
                                                4
     Case 8:19-cr-00061-JVS Document 609 Filed 07/30/21 Page 5 of 9 Page ID #:11111




 1   added). “The act requires the government, upon the defendant’s motion, to produce
 2   statements made by any of its witnesses which the particular witness signed, adopted or
 3   approved, and which pertain to their testimony at trial. The hope is that these statements
 4   will afford the defense a basis for effective cross-examination of government witnesses

 5   and the possible impeachment of their testimony . . .” United States v. Kimoto, 588 F.3d
     464, 475 (7th Cir. 2009)(emphasis added)(citing United States v. Johnson, 200 F.3d 529,
 6
     534 (7th Cir. 2000)(internal citations omitted).” See also, Fed.R.Crim.P. 26.2(f)
 7
     (defining “statement” to include any “written statement that the witness makes and signs,
 8
     or otherwise adopts or approves,” as well as any substantially verbatim,
 9
     contemporaneously recorded recital of the witness’s oral statement)(emphasis added);
10
     United States v. Ogbuehi, 18 F.3d 807 (9th Cir. 1994)(“where it is shown that a witness
11
     adopted a notes that were not provided to the defendant, court is required to remand so
12
     that district court can conduct an in camera review to determine if the notes are
13
     ‘statements’). Rather than limiting Jencks, the Jencks Act “reaffirms the Jencks case in
14   its holding that provides that a defendant on trial in a criminal prosecution is entitled to
15   relevant and competent reports and statements in possession of the government touching
16   the events and activities as to which a government witness has testified at the trial.”
17   Goldberg v. United States, 425 U.S. 94, 96 (1976)(emphasis added); See also,United
18   States v. Bobadilla-Lopez, 954 F.2d 519, 524 (9th Cir. 1992)(“the Court has noted
19   explicitly that the legislative history of the Jencks Act indicates clearly that the statute
20   ‘was not intended to limit the Jencks decision”).
21         Accordingly, “statements” include, but are not limited to, notes of witness
22   interviews (handwritten and typed), audio and video recordings of the witness, and letters,

23   text messages and emails from the witness, adopted by the witness, or approved by the
     witness. Further, 18 U.S.C. § 3500(b)-(d) requires the Court to issue the orders requested
24
     herein, as does Rule 26.2(a)-(e). The Jencks Act defines statements as (1) writings made
25
     by the witness and signed, adopted or approved by a witness; (2) accounts which are
26
     substantially verbatim of the witnesses’ oral statements. United States v. Pac. Gas &. Elec.
27
     Co., 2016 U.S. Dist. 75467, at *7 (N.D. Cal. 2016).
28
                                                    5
     Case 8:19-cr-00061-JVS Document 609 Filed 07/30/21 Page 6 of 9 Page ID #:11112




 1         An email may be a written statement that the witness makes and signs, or otherwise
 2   adopts or approves. See United States v. Hamilton, 2012 U.S. Dist. LEXIS 167591, at *18
 3   (W.D. Wash. 2012); citing Fed. R. Crim. P. 26.2(f)(1); 18 U.S.C. 3500(e)(1); United States
 4   v. Toilolo, 2015 U.S. Dist. LEXIS 85100, *30-31 (D. Haw. 2015)(e-mail communications

 5   should have been provided to the defendant as Jencks and Giglio material as the e-mails
     were the witness’ statements). A text message similarly often meets the definition of a
 6
     “statement” as defined by the Jencks Act. United States v. Losch, 2019 U.S. Dist. LEXIS
 7
     208926, at *6 (D. Az. 2019)(“the Court agrees that a text message may meet the definition
 8
     of ‘statement’ as outlined in the Jencks Act.”). Even statements regarding “meeting times,
 9
     meeting locations, and other logistical arrangements may potentially relate to the subject
10
     matter of a witness’ testimony.” Id. The government’s obligations under the Jencks Act
11
     extends to statements possessed by the prosecutorial arm of the federal government.
12
     United States v. Merlino, 349 F.3d 144, 146 (3d Cir. 2003); see also, United States v.
13
     Waters, 2006 U.S. Dist. LEXIS 102198, at *4 (W.D. Wash. 2006).
14         In Campbell v. United States, 365 U.S. 85, 95 (1961), the Supreme Court found
15   that the lower court had committed error in failing to conduct an adequate inquiry after
16   the defendant’s cross examination of a government witness, as in this case, had “shown a
17   prima facie case of their entitlement to a statement . . .” The Court was clear in holding
18   that “at least, the judge should have required the Government to come forward with
19   sufficient evidence to answer that case.” Id. at 96 (emphasis added). Instead, in response
20   to the showing on cross-examination that a statement may not have been properly
21   supplied to the defendant, the “trial judge conducted an inquiry without the jury present
22   to take testimony and hear argument of counsel. Plainly enough this was a proper, even a

23   required, proceeding in the circumstances.” Id. at 93. (emphasis added). But the Court
     failed to call the agent to testify, which the Supreme Court found was error. The Court
24
     noted that the government agent was the “obvious witness to call” and that the inquiry
25
     was a “proceeding necessary to aid the judge to discharge the responsibility laid upon
26
     him to enforce the statute.” As a result, the case was remanded to the district court for
27
28
                                                  6
     Case 8:19-cr-00061-JVS Document 609 Filed 07/30/21 Page 7 of 9 Page ID #:11113




 1   additional proceedings as to whether a Jencks violation supported the defendant’s motion
 2   to strike.
 3           Importantly, the ordinary rule, based on considerations of fairness, “does not place
 4   the burden upon a litigant of establishing facts peculiarly within the knowledge of his

 5   adversary.” First Cmty. Bank v. Gaughan (In Re Miller), 853 F.3d 508, 518, n.4 (9th Cir.
     2017). Despite this, the defendant has already made a prima facie showing that the
 6
     government has failed to produce statements by government witness Ms. Regnier. Ms.
 7
     Regnier testified under oath that she engaged in text message correspondence with the
 8
     government about this case. There is no evidence that these statements were ever
 9
     produced to the Defendant.
10
          Further, the statements of Ms. Regnier are of particular importance due to the
11
     government’s extensive examination of this witness. The government has spent more
12
     time eliciting testimony from Ms. Regnier than from any other witness. As predicted,
13
     Ms. Regnier is the lynchpin of the government’s case despite the prosecution’s prior
14   representations to the Court that, “defendant can try all he wants to characterize EA
15   Employee 1 as ‘critical’ and the ‘linchpin’ of the government’s case, but his statements
16   do not make that true. [Dkt. 490, p. 4].
17        III.    CONCLUSION
18           Mr. Avenatti respectfully requests that an immediate evidentiary hearing be held
19   to determine what statements have not been provided to the defendant and why they
20   have not been provided (e.g., are they destroyed?). During this hearing, Mr. Avenatti
21   requests that Special Agent Karlous as well as other members of the CDCA
22   investigation/prosecution team be required to provide sworn testimony regarding their
23   text message correspondence with Ms. Regnier. This hearing, outside of the presence of

24   the jury, is required and necessary to establish the form of relief to which Mr. Avenatti is
     entitled – striking her testimony or a mistrial.
25
     //
26
     //
27
     //
28
                                                    7
     Case 8:19-cr-00061-JVS Document 609 Filed 07/30/21 Page 8 of 9 Page ID #:11114




 1    Dated: July 30, 2021                  Respectfully submitted,
 2
                                           /s/ Michael J. Avenatti
 3
                                           Defendant
 4                                         MICHAEL JOHN AVENATTI
 5
 6
 7
 8
 9
10

11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28
                                              8
     Case 8:19-cr-00061-JVS Document 609 Filed 07/30/21 Page 9 of 9 Page ID #:11115




 1
                                  CERTIFICATE OF SERVICE

 2         I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
     age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California
 4
 5   92660. I am not a party to the above-entitled action. I have caused, on July 30, 2021,

 6   service of the:
 7
        DEFENDANT’S SUBMISSION REGARDING GOVERNMENT’S FAILURE TO
 8      PRODUCE STATEMENTS OF MS. JUDY REGNIER AND REQUEST FOR AN
 9     EVIDENTIARY HEARING PURSUANT TO CAMPBELL V. UNITED STATES, 365
                       U.S. 85 (1961) AND ITS PROGENY
10

11   on the following party, using the Court’s ECF system:

12   AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
13
     I declare under penalty of perjury that the foregoing is true and correct.
14
15   Executed on July 30, 2021

16
                                             /s/ H. Dean Steward
17
                                             H. Dean Steward
18
19
20
21
22
23
24
25
26
27
28
                                                   9
